DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the response, filed 09/03/2021, with respect to the rejection(s) of claims 10-15, 20 and 22-29 under 35 USC 102(a) (2) as allegedly being anticipated by Royer (US 10,217,681)/ the rejection of claim 17 under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al (US 2019/0131140)/ the rejection of claim 30 under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2013/0122712) in view of Oomori et al (US 2016/0218015) ( particularly the arguments that with the deletion of the recitation of 1,1,2-trifluoroethane, none of claims 10-15, 20 and 22-29 is anticipated by Royer; Sun is not prior art to the present application with the establishment of Applicant’s entitlement to priority date of April 6, 2017; claim 30 as amended herewith is unobvious relative to the proposed combination 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

         Claim(s) 10-14, 15-16, 20, 22-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surla et al (US 2015/0371869)
       Surla discloses a dry etching method that uses a dry etching gas composition (see abstract), wherein the dry etching gas composition contains C 4 H 3F 5 gas (page 13, para 0231), which reads on the dry etching gas composition contains 3,3,4,4, 4-pentafluoro-1-butene claim 16 hydrocarbon compound since the applicants disclose that “ Examples of the HFC gas whose formula (1) is  C 4 H 3F 5 include: 3,3,4,4,4-pentafluoro-1-butene” in paragraph 0028 of the instant specification 

 Regarding claim 11, Surla discloses that the etching gas comprises between 0.01% v/v to approximately 99.99 % v/v of the mixture introduced into the chamber ( page 13, para 0231-0232), which reads on  the hydrofluorocarbon compound is contained in the dry etching gas composition in a ratio from 1 to 100 vol%.
  Regarding claim 12, Surla discloses that the dry etching gas composition contains, in addition to the hydrofluorocarbon compound, oxygen (O2), O 3 (page 13, para 0229)
    Regarding claim 13, Surla discloses that the dry etching gas composition contains, in addition to the hydrofluorocarbon compound, He, Ar (page 12, para 0223)
    Regarding claim 14, Surla discloses that the nitrogen-containing silicon-based layer/film is a silicon nitride layer 404b (page 11, para 0213)
   Regarding claim 15, Surla discloses that the non-silicon-based mask material 410 is a photoresist (page 11, para 0213-0214, figs 1d, 2)
   The limitation of claim 16 is discussed above
 Regarding claim 20, Surla discloses that the dry etching gas composition contains, in addition to the hydrofluorocarbon compound, oxygen (O2), O 3 (page 13, para 0229)

Regarding claims 24-26, Surla discloses that the nitrogen-containing silicon-based layer/film is a silicon nitride layer 404b (page 11, para 0213)
Regarding claims 27-29, Surla discloses that the non-silicon-based mask material 410 is a photoresist (page 11, para 0213-0214, figs 1d, 2)

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surla et al (US 2015/0371869)
  Surla discloses a dry etching method that uses a dry etching gas composition (see abstract), wherein the dry etching gas composition contains C 4 H 3F 5 gas/a linear compound (page 13, para 0231), the method comprising: performing plasma etching, using the dry etching gas composition, on a laminated structure in which a silicon oxide layer 404a, a non-silicon-based mask material 410 and a SiN layer 404b/nitrogen-containing silicon-based film are laminated ( page 11, para 0213-0214, fig. 1d) and a portion of the SiN layer 404b/nitrogen-containing silicon-based film is capable of coming into contact with the dry etching composition, to thereby selectively etch the SiN layer/nitrogen-containing silicon-based film with respect to the silicon oxide film 404a, the non-silicon based mask material 410 ( page 11, para 0212-0213, fig. 1d)

Allowable Subject Matter
Claim 30 allowed.

wherein the dry etching gas composition contains 21.7 to 30 vol% of 1,1,1,4,4, 4-hexafluorobutane, in combination with the rest of the limitations of claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAN VINH/Primary Examiner, Art Unit 1713